Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 Datascope Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0- 11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee previously paid with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No. 3) Filing Party: 4) Date Filed: On November 26, 2007, Datascope Corp. issued the following press release. FOR IMMEDIATE RELEASE DATASCOPE FILES INVESTOR PRESENTATION MAILS LETTER TO SHAREHOLDERS Datascope Urges Shareholders to Re-Elect Incumbent Directors and Reject Ramius Opposition Slate MONTVALE, N.J., Nov. 26, 2007  Datascope Corp. (Nasdaq: DSCP) today filed an investor presentation with the Securities and Exchange Commission (SEC). The presentation is available on the Investor Relations section of the Companys website at www.datascope.com . In connection with the Companys Annual Meeting of Shareholders scheduled for Thursday, December 20, 2007, the Companys Board of Directors also mailed a letter to all Datascope shareholders. The full text of Datascopes letter follows: November 26, 2007 RE-ELECT DATASCOPES DIRECTORS VOTE THE ENCLOSED BLUE PROXY CARD TODAY Dear Shareholder: By now you may have received a letter from Ramius Capital Group, L.L.C., a New York City-based hedge fund. Ramius is a dissident shareholder that has owned Datascope shares for just ten weeks. Despite its short-term investment in the Company, Ramius has initiated a disruptive proxy contest in an effort to install two of its own hand-picked candidates on your Board. We urge you to reject Ramius proxy contest to replace two Datascope directors, James J. Loughlin and William L.
